People v Fleetwood (2016 NY Slip Op 06145)





People v Fleetwood


2016 NY Slip Op 06145


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Friedman, J.P., Andrias, Richter, Gische, Kahn, JJ.


1696 4784/00

[*1]The People of the State of New York, Respondent,
vTyrone Fleetwood, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James J. Wen of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.) entered on or about June 24, 2015, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in granting an upward departure based on defendant's egregious criminal history, which was not adequately accounted for in the risk assessment instrument, and which evinced a threat to public safety that outweighed the mitigating factors cited by defendant (see generally People v Gillotti, 23 NY3d 841, 861 [2014]).
We have considered and rejected defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK